Citation Nr: 0723713	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  05-08 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

1.  Entitlement to an increased (compensable) initial rating 
for bilateral hearing loss.

2.  Entitlement to service connection for Type II diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1969 to February 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in July 2003 
by the Newark, New Jersey, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that granted service 
connection for bilateral hearing loss and assigned a 
noncompensable or 0 percent rating for that disability.  The 
veteran disagreed with that decision, and in a January 2005 
rating decision, the RO continued the 0 percent rating.  

Although the veteran initially disagreed with several issues 
in the July 2003 rating decision, he specifically indicated 
in his substantive appeal received in March 2005 that he was 
only appealing the hearing loss claim.  The veteran's 
representative also noted this in correspondence VA received 
in March 2005.  Thus, the Board concludes that the July 2005 
statement from the veteran's national service officer, which 
lists multiple issues for which there is no timely 
substantive appeal, is erroneous inasmuch as it lists issues 
other the hearing loss claim. 

The Board also notes that in a June 2005 rating decision the 
RO denied the veteran's claim for entitlement to service 
connection for Type II diabetes mellitus.  In correspondence 
received in March 2006 the veteran expressed disagreement 
with the denial of this claim.  The Court has held that where 
the Board finds a notice of disagreement has been submitted 
regarding a matter which has not been addressed in a 
statement of the case, the issue should be remanded for 
appropriate action.  Manlincon v. West, 12 Vet. App. 238 
(1999).  Although this matter was not certified for appellate 
review, the available record does not indicate a statement of 
the case has been issued and it must be remanded for 
appropriate development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).  A review of the 
record shows the veteran was notified, generally, of the 
evidence not of record that was necessary to substantiate his 
claim and of which parties were expected to provide such 
evidence by correspondence dated in March 2003.

During the pendency of this appeal, the Court also issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
finding that the VCAA notice requirements applied to all 
elements of a claim.  As the case is being remanded for 
additional development, appropriate action should be taken to 
ensure adequate VCAA notice as to all elements of these 
claims is provided.

The Board notes the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim and in 
claims for disability compensation requires that VA provide 
medical examinations or obtain medical opinions when 
necessary for an adequate decision.  See 38 C.F.R. § 3.159 
(2006).  VA has a duty to assist the veteran which includes 
conducting a thorough and contemporaneous medical 
examination.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

The veteran urges that his service-connected bilateral 
hearing loss warrants a compensable evaluation.  His 
representative urges that the most recent examination, which 
was in May 2003, was inadequate because the examiner did not 
comment on the impact of the veteran's bilateral hearing loss 
on his ability to function under the ordinary conditions of 
daily life and upon his ordinary activity, including the 
effect of his hearing loss on engaging in employment.  It is 
the veteran's contention that his functional ability is 
significantly diminished due to service-connected hearing 
loss.  

The Board notes that it has been over four years since the 
most recent VA audiology examination.  Under these 
circumstances, and considering the veteran's assertions as to 
the need for an additional examination, the Board finds that 
scheduling such an examination could be helpful.  

As a statement of the case has not been issued from the 
veteran's disagreement with the June 2005 rating decision 
denying entitlement to service connection for Type II 
diabetes mellitus, the Board finds additional development of 
this issue is also required.  Manlincon, 12 Vet. App. 238.

Accordingly, the case is REMANDED for the following action:

1.  The RO is to provide the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The veteran should be scheduled for a 
VA audiology examination for evaluation 
of the current severity of his service-
connected bilateral hearing loss.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report.  The 
examiner is asked to comment on the 
effects of the veteran's bilateral 
hearing loss on his ability to function 
under the ordinary conditions of daily 
life and upon his ordinary activity, 
including the effect of his hearing loss 
on engaging in employment.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.  

4.  The veteran should be provided a 
statement of the case on the issue of 
entitlement to service connection for 
Type II diabetes mellitus.  The veteran 
and his representative should be apprised 
that to perfect the appeal on this issue 
for Board review he must submit a 
substantive appeal.  The requisite period 
of time for a response should be allowed.  

5.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed.  
If any benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 

(CONTINUED ON NEXT PAGE)


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




